UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7209


NATHANIEL TEAMER,

                   Petitioner - Appellant,

            v.

SCOTT LEWIS, Perry Correctional Institution,

                   Respondent - Appellee,

            and

BRYAN STIRLING, Commissioner South Carolina Department of Corrections,

                   Respondent.


                                     No. 17-7259


NATHANIEL TEAMER,

                   Petitioner - Appellant,

            v.

SCOTT LEWIS, Perry Correctional Institution,

                   Respondent - Appellee,

            and

BRYAN STIRLING, Commissioner South Carolina Department of Corrections,
                    Respondent.


Appeals from the United States District Court for the District of South Carolina, at
Greenville. Patrick Michael Duffy, Senior District Judge. (6:16-cv-03339-PMD; 6:16-cv-
03340-PMD)


Submitted: April 24, 2018                                         Decided: May 3, 2018


Before WILKINSON, TRAXLER, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elizabeth Anne Franklin-Best, BLUME, FRANKLIN-BEST & YOUNG, LLC, Columbia,
South Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Nathaniel Teamer seeks to appeal the district court’s orders accepting the

recommendations of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petitions. The orders are not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Teamer has not made

the requisite showing. Accordingly, we deny certificates of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeals. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                             3